            Case 1:19-cv-06443-JMF Document 31 Filed 07/17/19 Page 1 of 5


                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                      86 Chambers Street, 3rd floor
                                                      New York, New York 10007


                                                      July 17, 2019
By ECF
The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

                  Re:     Asylum Seeker Advocacy Project v. Barr, 19-cv-6443 (JMF)

Dear Judge Furman:

        This Office represents the defendants in the above-referenced action. We write
respectfully to oppose the plaintiffs’ request for expedited discovery. Expedited discovery at
this stage is premature and unnecessary, and would be unduly burdensome. The plaintiffs make
this request less than one week after filing the case, and before the defendants have had a chance
to respond to the complaint. As discussed below, this Court lacks subject matter jurisdiction
over the plaintiffs’ claims, and resolution of those jurisdictional issues will not require factual
development beyond the complaint and information that the defendants will submit in support of
their anticipated motion to dismiss. In addition, as explained below, the discovery that the
plaintiffs seek would be unduly burdensome. Accordingly, the plaintiffs’ request for expedited
discovery should be denied.

       I.       Procedural History

        The plaintiffs are four non-profit organizations that purport to serve “immigrant families
and children who fled persecution or torture in their home countries.” ECF No. 1 ¶ 1. They filed
their Complaint on July 11, 2019, alleging that many in absentia removal orders were issued
against aliens in violation of due process based on, inter alia, alleged lack of notice. The
organizational plaintiffs seek declaratory and injunctive relief staying the removal of “all
currently unrepresented families and children who were ordered removed in absentia on or after
May 1, 2014,” affording all such individuals with automatic hearings before an immigration
judge “to determine whether their removal order should be rescinded,” and also affording all
such individuals access to their A-files and Records of Proceedings in advance of such hearings.
Id. (Prayer for Relief).

        On July 16, 2019, the plaintiffs filed a request for a conference to discuss their request to
seek “limited, expedited discovery” in support of their anticipated motion for a preliminary
injunction. ECF No. 26. They set forth a list of items upon which they seek expedited
discovery. Id.
          Case 1:19-cv-06443-JMF Document 31 Filed 07/17/19 Page 2 of 5
The Honorable Jesse M. Furman
July 17, 2019
Page 2

       II.     The Standard for Expedited Discovery

         Expedited discovery generally should be available only by motion, and it is disfavored
and available only after a showing of good cause. “A party may not seek discovery from any
source before the parties have conferred as required by Rule 26(f) [except in certain
circumstances not relevant here] or by court order.” Fed R. Civ. P. 26(d)(1). Courts in this
district have applied a “flexible ‘good cause’ test” to determine when expedited discovery is
appropriate. Ayyash v. Bank Al-Madina, 233 F.R.D. 325, 326 (S.D.N.Y. 2005) (collecting
cases).1 Generally, the “good cause” test requires something more than a plaintiff’s desire to
quickly prove up the allegations put forward in a complaint. A more specific reason, such as
fears of spoliation or difficulties identifying defendants, is needed for an exception to the normal
course of litigation. See, e.g., Stern v. Cosby, 246 F.R.D. 453, 457 (S.D.N.Y. 2007) (finding
good cause for expedited discovery where record demonstrated possible witness tampering);
Digital Sin, Inc. v. Does 1-176, 279 F.R.D. 239, 241–42 (S.D.N.Y. 2012) (granting expedited
discovery where it was impossible to identify the proper copyright-defendant without
subpoenaing internet provider). Plaintiffs cannot show good cause here.

       III.    Defendants’ Jurisdictional Challenges Should Be Resolved Before Discovery

        As a threshold matter, the plaintiffs’ request for expedited discovery should be denied
because this Court lacks subject matter jurisdiction over the plaintiffs’ claims pursuant to the
provisions of the Immigration and Nationality Act (“INA”), 8 U.S.C. § 1252, and the plaintiffs
lack standing. In particular, the jurisdiction stripping and channeling provisions of the INA,
including sections 1252(a)(5), (b)(9), and (g), deprive this Court of jurisdiction over the
challenges asserted in the complaint and prevent this Court from granting the plaintiffs the relief
they seek. Section 1252(b)(9) is the “unmistakable ‘zipper’ clause” that “channels judicial
review of all [claims arising from removal proceedings]” to a court of appeals in the first
instance. Reno v. American-Arab Anti-Discrimination Committee, 525 U.S. 471, 482-83 (1999)
(“AADC”). Section 1252(a)(5), in turn, provides for exclusive jurisdiction in the court of
appeals. And by its plain terms, section 1252(g) eliminates district court jurisdiction over claims
attacking decisions or actions to execute removal orders. Congress spoke clearly, emphatically,
and repeatedly, providing that “no court” has jurisdiction over “any cause or claim” arising from
the execution of removal orders, “notwithstanding any other provision of law,” whether
“statutory or nonstatutory.” 8 U.S.C. § 1252(g). Further, the Second Circuit has held that the
REAL ID Act divests district courts of jurisdiction to review even indirect challenges to removal
orders, Delgado v. Quarantillo, 643 F.3d 52, 55 (2d Cir. 2011), and only when the action is
“unrelated to any removal action or proceeding” is it within the district court’s jurisdiction, Ruiz
v. Mukasey, 552 F.3d 269, 274 n.3 (2d Cir. 2009). Accord Singh v. USCIS, 878 F.3d 441 (2d Cir.
2018).



1Some courts in this district have applied the four-part test set out in Notaro v. Koch, 95 F.R.D.
403 (S.D.N.Y. 1982), to evaluate requests for expedited discovery. See, e.g., Irish Lesbian and
Gay Organization v. Giuliani, 918 F. Supp. 728, 730 (S.D.N.Y. 1996). This test aligns closely
with the test for a preliminary injunction.
          Case 1:19-cv-06443-JMF Document 31 Filed 07/17/19 Page 3 of 5
The Honorable Jesse M. Furman
July 17, 2019
Page 3

        Further aside from the above provisions, section 1252(f)(1) also deprives this Court of
jurisdiction to grant class-wide injunctive relief, except with respect to an individual alien.2 See
AADC, 525 U.S. at 481-82 (“[Subsection 1252(f)(1)] prohibits federal courts from granting
classwide injunctive relief against the operation of §§ 1221-1231, but . . . this ban does not
extend to individual cases.”). Notably, no plaintiff in this action is an individual.

        Moreover, in analogous circumstances, the Supreme Court ruled that an order issued by a
district court requiring the government to supplement the factual record should be stayed
pending a challenge to the district court’s jurisdiction under the INA. See In re United States, et
al., 138 S. Ct. 443 (2017). In that case, the district court ordered the government to produce a
complete administrative record regarding the government’s decision to rescind the Deferred
Action for Childhood Arrivals (“DACA”) program. However, the government raised a
“threshold argument . . . that the Immigration and Nationality Act deprives the District Court of
jurisdiction.” The Supreme Court reasoned that “[this] argument[], if accepted, likely would
eliminate the need for the District Court to examine a complete administrative record.” Id. at
445. Accordingly, the Supreme Court ruled that the discovery order should have been stayed.
Id. So too here. If the Court accepts the defendants’ arguments that the INA deprives it of
jurisdiction, then the discovery sought by plaintiffs will be unnecessary. The Court therefore
should defer any discovery until the jurisdictional question is resolved.

         Additionally, aside from the above jurisdictional arguments, the organizational plaintiffs
lack standing to maintain this action. Because the plaintiffs are entities and do not appear to
have members who are injured by the conduct alleged in the complaint, they can satisfy Article
III’s standing requirement only under a theory of “organizational standing,” i.e., they must “meet
the same standing test that applies to individuals by showing an actual or threatened injury in fact
that is fairly traceable to the alleged illegal action and likely to be redressed by a favorable court
decision.” Irish Lesbian & Gay Org. v. Giuliani, 143 F.3d 638, 649 (2d Cir. 1998) (alterations
and internal quotation marks omitted). While an entity can satisfy the injury-in-fact requirement
if it can show that the defendants’ conduct “perceptibl[y] impair[s]” its ability to provide
services, Centro de la Comunidad Hispana de Locust Valley v. Town of Oyster Bay, 868 F.3d
104, 110 (2d Cir. 2017), injury-in-fact may not be based on an entity’s “mere interest in a
problem, no matter how longstanding the interest and no matter how qualified the organization is
in evaluating the problem,” Sierra Club v. Morton, 405 U.S. 727, 739 (1972). To the extent that
the plaintiffs’ allegations assert harm to their advocacy interests and are not distinct from their
activities in support of their general mission, the plaintiffs lack standing under Sierra Club. Nor
can the plaintiffs meet the traceability or redressability requirements—for example, their
proposed remedy of staying all removals and requiring automatic hearings to consider whether
an in absentia removal order should be rescinded would not prevent them from having to expend
resources on educating aliens or representing them in removal proceedings.


2 Section 1252(f)(1) provides: “Regardless of the nature of the action or claim or of the identity
of the party or parties bringing the action, no court (other than the Supreme Court) shall have
jurisdiction or authority to enjoin or restrain the operation of the provisions of [sections 1221-
1232], other than with respect to the application of such provisions to an individual alien against
whom proceedings under such part have been initiated.”
          Case 1:19-cv-06443-JMF Document 31 Filed 07/17/19 Page 4 of 5
The Honorable Jesse M. Furman
July 17, 2019
Page 4

        Given the recency of this action, the defendants have not had an opportunity to put these
arguments before the Court in a motion to dismiss, but anticipate doing so soon. Because the
plaintiffs’ expedited discovery requests have no meaningful bearing on the defendants’
anticipated jurisdictional arguments, the Court can adjudicate the jurisdictional questions
presented by this case without any further factual development. As such, plaintiffs cannot show
“good cause” for expedited discovery until, at a minimum, this Court’s jurisdiction has been
established. Ayyash, 233 F.R.D. at 327; see also Ragbir v. Homan, No. 18 Civ. 1159 (PKC),
ECF No. 70 (Order) (S.D.N.Y. Mar. 26, 2018) (denying plaintiffs’ request for leave to conduct
expedited discovery in support of preliminary injunction motion, relying on In re United States
and stating that the plaintiffs’ request for discovery “would result in the Court similarly putting
the cart before the horse,” because the government had argued that the court lacked subject
matter jurisdiction).

       IV.     Plaintiffs Have Not Shown Good Cause to Permit Expedited Discovery

        The plaintiffs’ letter fails to set forth the standard for obtaining expedited discovery, and
fails to articulate “good cause” for their request to conduct premature, overly broad discovery.
Their request appears to be an effort to obtain certain information in advance of filing a motion
for a preliminary injunction to “provide the Court with an appropriate record.” ECF No. 26 at 3.
This effort to obtain evidence to support the claims in their complaint does not constitute “good
cause” to allow expedited discovery. See generally Utt v. Bristol-Meyers Squibb Co., 251 F.
Supp. 3d 644, 673 (S.D.N.Y. 2017); cf. Disability Rights Council of Greater Wash. v. Wash.
Metro. Area Transit Auth., 234 F.R.D. 4, 7 (D.D.C. 2006) (“Surely, plaintiffs are not seeking
expedited discovery to gain evidence to get the court to preserve the status quo. They want to
gather all the evidence they would need to radically transform the status quo, on an expedited
basis. But, that is not the purpose of a preliminary injunction, nor of the limited discovery that
the courts traditionally permit a plaintiff to have to secure it.”). Further, in the event that a
motion for a preliminary injunction is filed, the defendants anticipate filing declarations and
evidence in opposition to such a motion, which will provide an adequate basis upon which this
Court can resolve that motion.

       V.      Plaintiffs’ Discovery Requests Are Unduly Burdensome

        Finally, although the plaintiffs purport to request leave to conduct “limited,” expedited
discovery, their requests are quite broad and would impose substantial burden on the defendants.
As an initial matter, many of the requests are overly broad, often seeking “any written policies,
documents, or communications” with respect to a number of different topics, and without any
temporal limitation noted. These requests are not narrowly tailored and potentially would
require the agencies to conduct burdensome and time-consuming electronic searches. Moreover,
several of the requests for data or information involve information that is not amenable to
electronic search or electronically searchable fields and would require manual searches and
manual case reviews, which would present a substantial and undue burden on the agencies; to the
extent that the plaintiffs are seeking new statistical data (such as grant rates of certain motions to
reopen filed), some requests may also entail computation. Further, several of the plaintiffs’
proposed requests are not within the scope of their claims (e.g., paragraph 7). In addition,
several of the requests—especially those seeking “any written policies, documents, or
          Case 1:19-cv-06443-JMF Document 31 Filed 07/17/19 Page 5 of 5
The Honorable Jesse M. Furman
July 17, 2019
Page 5

communications”—are likely to involve privileged material and would require thorough review
for which expedited discovery is unreasonable.

        In addition, the plaintiffs have not provided a specific justification for their proposed
Rule 30(b)(6) deposition beyond their desire to provide the Court with “an appropriate record”
for their motion for a preliminary injunction. ECF No. 26 at 3. As noted above, in the event that
the plaintiffs file a motion for a preliminary injunction, the government anticipates that it would
submit declarations and evidence sufficient to provide the Court with an adequate record to rule
on such motion (to the extent that the Court determines that it has subject matter jurisdiction over
this action), and thus a Rule 30(b)(6) deposition at this early stage of the litigation is premature
and not appropriate.

                                             *       *      *

       For these reasons, the Court should deny the plaintiffs’ request for expedited discovery.

       We thank the Court for its consideration of this submission.

                                         Respectfully,

                                         GEOFFREY S. BERMAN
                                         United States Attorney for the
                                         Southern District of New York

                                 By:      /s/ Brandon M. Waterman
                                         BRANDON M. WATERMAN
                                         Assistant United States Attorney
                                         86 Chambers Street, Third Floor
                                         New York, New York 10007
                                         Tel. (212) 637-2741

cc:      Counsel of Record (by ECF)
